Dismissed and Memorandum Opinion filed May 30, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00326-CV

   ALMA ROSA MARTINEZ LOPEZ AND JOE LUIS MARTINEZ, AS
              HUSBAND AND WIFE, Appellants
                                      V.

    AUTOTAINMENT PARTNERS, LTD D/B/A PLANET FORD AND
                CHARLIE MUTZ, Appellees

            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                     Trial Court Cause No. 1014846

                MEMORANDUM                    OPINION


      This is an attempted appeal from an order signed March 13, 2013. The order
appellants seek to appeal is interlocutory as it is a partial summary judgment
granted in favor of appellee, Charlie Mutz. Generally, appeals may be taken only
from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Interlocutory orders may be appealed only if permitted by statute. Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin
Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On May 2, 2013, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellants filed a
response demonstrating grounds for continuing the appeal on or before . See TEX.
R. APP. P. 42.3(a). Appellants filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Justices Brown, Christopher, and McCally.




                                         2